Citation Nr: 0730172	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
and melanoma due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Little Rock, Arkansas, which denied service connection for 
basal cell carcinoma and melanoma.  

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation, and includes most forms of 
cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise 
provided, the radiogenic disease must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If 
these threshold requirements are met, an assessment as to the 
size and nature of the radiation dose must be made.  38 
C.F.R. § 3.311(a)(1).  In order to do so, the RO must request 
dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 
C.F.R. § 3.311(a)(2)(i) requires that in claims based upon 
participation in atmospheric nuclear testing that dose data 
must be requested from the appropriate office of the 
Department of Defense.  Thereafter, the RO should refer the 
claim to the Undersecretary for Benefits for further 
consideration, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

The veteran contends that he was exposed to radiation during 
his service with Patrol Squadron 28, in 1962 and 1963 during 
Operation Dominic.  He further contends that he developed 
skin cancers including basal cell carcinoma and melanoma as a 
result of this radiation exposure.

VA treatment records indicate that the veteran was first 
diagnosed with squamous cell carcinoma of the lower lip in 
April 1985 by punch biopsy.  He was diagnosed with basal cell 
carcinoma of the skin of the right forehead and left neck in 
May 1989.  Additional records indicate that the veteran 
developed further cancerous lesions on the skin, most 
recently in August 2002.  

The Board notes that a June 2005 VA treatment record 
indicates that the veteran developed these cancers due to 
inservice radiation exposure.  This cannot establish service 
connection as there is no evidence of radiation exposure on 
record.

The veteran has a radiogenic disease within the meaning of 38 
C.F.R. § 3.311(b)(2) and it manifested more than five years 
after exposure.  The veteran has contended that it was the 
result of ionizing radiation exposure.  These facts are 
sufficient to trigger the obligation to obtain a radiation 
dose estimate from the Defense Threat Reduction Agency under 
38 C.F.R. § 3.311(a)(1).  The RO failed to do so.  

The Board must remand this case.  The veteran has indicated 
that at the time of his alleged exposure, he was assigned to 
VP28 Patrol Squadron 28, which was stationed on Oahu, Hawaii, 
according to the entries in his service personnel records.  
Requests should be made to acquire any unit records, e.g., 
from U.S. Army and Joint Services Records Research Center 
(JSRRC), that would document radiation-related activities, 
since that would assist in the preparation of a dose 
estimate.  The file should be forwarded to the Defense Threat 
Reduction Agency for the dose estimate.  If radiation 
exposure is reported in the dose estimate, the file should 
then be forwarded to the Under Secretary for Benefits for an 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the JSRRC or any other 
appropriate agency unit records or other 
documents that would describe the 
activities of the VP28 Patrol Squadron 28 
on Oahu, Hawaii in Operation Dominic from 
April 25 to December 31, 1962.

2.  If any such documents are obtained in 
response to the above request, the AMC 
should forward the veteran's personnel 
records and other pertinent documents to 
the Defense Threat Reduction Agency to 
prepare a dose estimate, to the extent 
feasible, in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) (2007), and then to the 
veteran's file to the Under Secretary for 
Benefits for an opinion, in accordance 
with 38 C.F.R. § 3.311(c) (2007).

3.  Then, after ensuring the VA reports, 
if any, are complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the AMC should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



